Case: 10-50639     Document: 00511514350          Page: 1    Date Filed: 06/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 20, 2011
                                     No. 10-50639
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee

v.

MICHAEL ANTHONY PENA,

                                                   Defendant–Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:07–CR–101–1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Michael Anthony Pena was convicted by a jury of unlawful possession of
a firearm that was not registered to him, in violation of 26 U.S.C. §§ 5861(d) and
5871. He was sentenced to 33 months of imprisonment. Pena raises two issues
on appeal: (1) that the district court erred in finding that he was competent to
stand trial; and (2) that he was denied the right to a fair trial because the
district court permitted him to wear jail clothes during trial.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50639    Document: 00511514350      Page: 2   Date Filed: 06/20/2011

                                  No. 10-50639

      We will not reverse a district court’s competency determination unless it
is “‘clearly arbitrary or unwarranted’ - a species of clear error review - but this
mixed question of fact and law requires us to ‘re-analyze the facts and take a
hard look at the trial judge’s ultimate conclusion.’” United States v. Doke, 171
F.3d 240, 247 (5th Cir. 1999) (citation omitted).
      Pena argues “that the only conclusive testimony provided regarding [his]
competence to stand trial was given by his trial attorney.” He contends that
counsel’s testimony was supported by the entirety of the circumstances,
including evidence that Pena heard voices, talked to himself, had paranoid
delusions, and wandered around his property with firearms strapped to his body.
      We conclude that the evidence as a whole—which included two psychiatric
evaluations and testimony from one of the evaluating psychiatrists at the
competency hearing—provided a sound basis for the court’s determination that
Pena was competent. See United States v. Joseph, 333 F.3d 587, 589 (5th Cir.
2003). Further, it was not erroneous for the district court to rely on the opinions
of medical experts over the opinion of Pena’s attorney in determining whether
a mental disease or defect rendered Pena unable to understand the nature and
consequences of the proceedings against him, or to assist properly in his defense.
See United States v. McKnight, 570 F.3d 641, 648 (5th Cir. 2009). Based on the
evidence in this case, the district court’s determination that Pena was competent
to stand trial was not clearly arbitrary or unwarranted.
      Pena also contends that his trial was fundamentally unfair because he
appeared at trial in jail clothes. We disagree.
      “The presumption of innocence, although not articulated in the
Constitution, is a basic component of our system of criminal justice.” United
States v. Dawson, 563 F.2d 149, 151 (5th Cir. 1977) (citations omitted). A court
violates that presumption when it “compels an accused to stand trial before a
jury while dressed in identifiable prison garb.” United States v. Birdsell, 775
F.2d 645, 652 (5th Cir. 1985). However, “[i]f, for whatever reason, the defendant

                                        2
   Case: 10-50639    Document: 00511514350      Page: 3   Date Filed: 06/20/2011

                                  No. 10-50639

fails to object to his attire, the presence of compulsion necessary to establish a
constitutional violation is negated.” Id. (citations omitted).
      Here, the record shows that Pena was not compelled to wear jail clothes
at any point during his trial, but rather, was admonished by the district court
not to wear such clothing due to the prejudicial effect that such attire could have
on the jurors. Pena acknowledges that he was given the opportunity to change
into other clothing and refused to heed the district court’s warnings. There is no
indication that Pena did not understand the district court’s admonishments.
Pena’s claim that he lacked the competence to make a rational decision
concerning his courtroom attire is unsupported by the record.
      The district court’s judgment is AFFIRMED.




                                        3